       Case 2:20-cv-00209-SAB           ECF No. 28         filed 08/28/20   PageID.722 Page 1 of 5

                                   UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF WASHINGTON
                                         920 WEST RIVERSIDE AVENUE
                                                P.O. BOX 1493
                                         SPOKANE, WASHINGTON 99210
                                               www.waed.uscourts.gov

SEAN F. MCAVOY
CLERK OF COURT                                                                                     (509) 458-3400
                                                                                                FAX (509) 458-3420
5E1($ *52*$1
CHIEF DEPUTY CLERK

     August 28, 2020
     Jesse L Miller
     Reed Smith, LLP - SF
     101 Second Street Suite 1800
     San Francisco, CA 94105-3659
    RE: State of Washington v. Greyhound Lines Inc
        2:20-cv-00209-SAB
    Dear Jesse L Miller,

    Attached is a copy of the Notice of Appeal and docket sheet in the above-referenced case.

    IMPORTANT - The Transcript Designation and Ordering form is now available on the public website under
    forms KWWSZZZZDHGXVFRXUWVJRYIRUPVDOOIRUPVWUDQVFULSWBIRUPV. $OOTranscript DesignDWLRQDQG
    Ordering forms should be electronically filed in ECF. You must contact the Court Reporter to
    make financial arrangements.

    3OHDVH1RWHThe designation form must be completed in full including the name and date of each
    proceeding and the court reporter’s name who reported the proceeding. The docket entries enclosed provide
    the dates of the hearings and the court reporter’s name. “Entire transcript,” “Entire trial” or “All
    proceedings” is not sufficient information to process your transcript order.
    The transcript designation should be e-filed. The event is located under “Appeal Documents; 9CCA
    Transcript Designation of Record on Appeal”. Official Court Reporters will receive notification via ECF. You
    must mail a copy to contract Court Reporters. You must contact the Court Reporter to make financial
    arrangements.
    TRANSCRIPTS FILED PRIOR TO APPEAL:

    If a hearing transcript has been filed prior to the appeal, you should designate the hearing date if you are
    considering it to be part of the record. Also, please indicate on the transcript and designation form that
    the transcript has already been filed.
    Thank you for your assistance. If you have any question, please call.

    Very truly yours,

    81,7('67$7(6',675,&7&2857

    2IILFHRIWKH&OHUN
    Appeal Deputy Clerk
      Case 2:20-cv-00209-SAB   ECF No. 28   filed 08/28/20   PageID.723 Page 2 of 5

                                 COURT REPORTERS                                  Page 1

Allen, Kimberly                               Clark, Debra
U.S. District Court                           U.S. District Court
825 Jadwin Avenue                             P.O. Box 700
Suite 174                                     Spokane, WA 99210
Richland, WA 99352                            Phone: 509-458-5283
Phone: 509-943-8175                           Email:
Email: kim_allen@waed.uscourts.gov            ronelle_corbey@waed.uscourts.gov

Anderson, Allison (Stovall)                   Corbey, Ronelle
U.S. District Court                           U.S. District Court
P.O. Box 700                                  P.O. Box 700
Spokane, WA 99210                             Spokane, WA 99210
Phone: 509-458-3465                           Phone: 509-458-5283
Email:                                        Email:
allison_anderson@waed.uscourts.gov            ronelle_corbey@waed.uscourts.gov

Baker, Topper                                 Craver, Dani Jean
U.S. District Court                           P.O. Box 8029
P.O. Box 1493                                 Yakima, WA 98908
Spokane, WA 99210                             Phone: 509-457-3377
Phone: 509-458-3400                           Email:
Email:                                        schedule@centralcourtreporting.com
court_reporters@waed.uscourts.gov

Boyle, Dorene                                 Dashiell, Jody (Pope)
P.O. Box 1701                                 Spokane County Superior Court
Yakima, WA 98907                              Department 4
Phone: 509-457-6741                           1116 W. Broadway Avenue
Email: crscourtreporting@charter.net          Spokane, WA 99260
                                              Phone: 509-434-4991
                                              Email: jdashiell@spokanecounty.org

Brown, Amy J.                                 Drummond, Samantha
1816 S. Conklin Road                          3245 E. Armstrong Court
Spokane Valley, WA 99037                      Coeur d’Alene, ID 83814
Phone: 509-270-0146                           Phone: 208-457-2597
Email: amyjbrown@comcast.net                  Email: samssteno@gmail.com
     Case 2:20-cv-00209-SAB   ECF No. 28   filed 08/28/20   PageID.724 Page 3 of 5

                               COURT REPORTERS                                   Page 2

Electronic Recordings                        McCaughan, Julie
U.S. District Court                          816 Sherman Ave., Suite 7
P.O. Box 1493                                Coeur d’Alene, ID 83814
Spokane, WA 99210                            Phone: 800-879-1700
Phone: 509-458-3400                          csmith@mmcourt.com
Email:
court_reporters@waed.uscourts.gov

Hall-Nelson, Rachael                         McMartin, Marilynn
6820 N. Standard Street                      P.O. Box 994
Spokane, WA 99208                            Yakima, WA 98907
Phone: 509-998-9534                          Phone: 509-966-6787 or 800-548-2678
Email: britrptr@aol.com                      Email: marilynn@acr.rocks

Hicks, Crystal                               McMaster, Tammey L.
U.S. District Court                          P.O. Box 1621
P.O. Box 700                                 Mead, WA 99021
Spokane, WA 99210                            Phone: 509-465-1334 or 509-477-4413
Phone: 509-458-3434                          Email: tammeymc@gmail.com
Email:
crystal_hicks@waed.uscourts.gov

LaCoursiere, Rene’                           Meyers, d’Anne
P.O. Box 994                                 708 N. Argonne Road
Yakima, WA 98907                             Suite 1B
Phone: 509-966-6787 or 800-548-2678          Spokane Valley, WA 99212
Email: rene@acr.rocks                        Phone: 509-467-0666
                                             Email:
                                             betty@snovercourtreporting.com

Lykken, Phyllis                              Moore, Jori
P.O. Box 8029                                4001 Summitview Ave.
Yakima, WA 98908                             Suite 5-245
Phone: 509-457-3377                          Yakima, WA 98908
Email:                                       Phone: 509-969-6207
schedule@centralcourtreporting.com           Email: jorimoore@yahoo.com
      Case 2:20-cv-00209-SAB   ECF No. 28   filed 08/28/20   PageID.725 Page 4 of 5

                                COURT REPORTERS                                   Page 3

Nickeson, Monna J.                            Rosadovelazquez, Terri
(McCormick or Barnhart)                       8402 N. Forest Court
2518 Blue Hill Court                          Spokane, WA 99208
Richland, WA 99352                            Phone: 509-499-1390
Phone: 509-942-8477                           Email: terrirov@comcast.net
Email: monna@tricitiesreporting.com

Nicholson, Diane                              Sitter, Betty
P.O. Box 1692                                 12308 E. 4th Ave.
Richland, WA 99352                            Spokane, WA 99216
Phone: 509-946-4328 or 509-531-1000           Phone: 509-413-3003 or 509-926-2670
Email: acta@frontier.com

Parrish, Gail                                 Smithson, Stephanie
708 N. Argonne Road                           (Hamilton) (Whitney)
Suite 1B                                      U.S. District Court
Spokane Valley, WA 99212                      P.O. Box 1493
Phone: 509-467-0666                           Spokane, WA 99210
Email: betty@snovercourtreporting.com         Phone: 509-458-3400
                                              Email:
                                              court_reporters@waed.uscourts.gov

Pullo, Patricia                               Snover, Mark
816 Sherman Ave., Suite 7                     U.S. District Court
Coeur d’Alene, ID 83814                       P.O. Box 1493
Phone: 800-879-1700                           Spokane, WA 99210
csmith@mmcourt.com                            Phone: 509-458-3400
                                              Email:
                                              court_reporters@waed.uscourts.gov

Race, Elizabeth (Lisa)                        Stiles, Dorothy
5919 Highway 291                              U.S. District Court
Box 175                                       P.O. Box 1493
Nine Mile Falls, WA 99026                     Spokane, WA 99210
Phone: 509-276-7239                           Phone: 509-458-3400
Email: lisarace@msn.com                       Email:
                                              court_reporters@waed.uscourts.gov
     Case 2:20-cv-00209-SAB   ECF No. 28   filed 08/28/20   PageID.726 Page 5 of 5

                               COURT REPORTERS                                   Page 4

Walters, Lynette
U.S. District Court
P.O. Box 2706
Yakima, WA 98907
Phone: 509-573-6613
Email:
lynette_walters@waed.uscourts.gov
